DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed November 15, 2022 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed November 15, 2022 have been fully considered but they are not persuasive.  Please see the Advisory mail on November 01, 2022 with respect to the rejections of claims 1 and 10.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 10-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Balci et al. (US 20150302546 A1, hereinafter Balci) in view of Seetharamaiah et al. (US 20130135341 A1, hereinafter “Seetharamaiah”).

	Regarding claim 1.  Balci discloses a method comprising: 
determining that a binning condition has been met based on performance data, wherein the performance data is indicative of temperature or power consumption of a device (Balci, see pars. [0025-0028], [0044], [0052-0058], the GPU itself may determine whether to render a scene using direct mode or binning mode based at least in part on the command packet, as well as other GPU state heuristics, such as GPU load and power consumption, rather than having the CPU determine a rendering mode for the GPU to use without consideration of GPU state. Using direct rendering mode may improve rendering performance when the amount of geometry to be rendered is low, whereas a binning rendering mode may save power relative to direct rendering. Thus, allowing the GPU to select between direct and indirect rendering provides flexibility for the GPU to optimize rendering based on power, performance, and other constraints).  Examiner notes the limitation regarding performance data, e.g. selecting between a binning mode and a direct rendering mode based on various data/heuristics, including power consumption); 
Balci does not explicitly disclose responsive to determining that the binning condition has been met, patching a pending command buffer to be executable in a binning mode associated with the binning condition; and with a graphics processing unit (GPU), executing the pending command buffer in the binning mode.  However, 
Seetharamaiah discloses:
responsive to determining that the binning condition has been met, (Seetharamaiah, see FIG. 14 and at least par. [0100], “GPU 12 may then render the scene in accordance with the determined rendering mode (1408).”), patching a pending command buffer to be executable in a binning mode associated with the binning condition (Seetharamaiah, see abst, “switched from a binning rendering mode to a direct rendering mode by patching commands that use graphics memory addresses to use system memory addresses. Patching may be handled by a CPU or by a second write command buffer executable by a GPU”); and 
with a graphics processing unit (GPU), executing the pending command buffer in the binning mode (Seetharamaiah, see at least the last five lines of the par. [0094], “GPU 12 will execute the patching commands in IB2 98 before executing the rendering commands in IB2 68. As such, GPU 12 itself makes the patches to the rendering IB2 68 to effect a rendering mode switch, rather than having CPU 6 make the patches”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Balci, to have responsive to determining that the binning condition has been met, patching a pending command buffer to be executable in a binning mode associated with the binning condition; and with a graphics processing unit (GPU), executing the pending command buffer in the binning mode, as provided by Seetharamaiah. The modification provides an improved system and method for rendering graphical objects to save power consumption and memory capacity; further to increased complexity in 3D graphics rendering techniques (Seetharamaiah, see par. [0003]).

Regarding claim 10.   Balci discloses a device (Balci, see FIG. 1, Computing device 2) comprising: 
a central processing unit (CPU) (Balci, see FIG. 2, CPU 6) configured to: 
determine that a binning condition has been met based on performance data indicative of temperature or power consumption of the device (Balci, see pars. [0025-0028], [0044], [0052-0058], the GPU itself may determine whether to render a scene using direct mode or binning mode based at least in part on the command packet, as well as other GPU state heuristics, such as GPU load and power consumption, rather than having the CPU determine a rendering mode for the GPU to use without consideration of GPU state. Using direct rendering mode may improve rendering performance when the amount of geometry to be rendered is low, whereas a binning rendering mode may save power relative to direct rendering. Thus, allowing the GPU to select between direct and indirect rendering provides flexibility for the GPU to optimize rendering based on power, performance, and other constraints.  Examiner notes the limitation regarding performance data, e.g. selecting between a binning mode and a direct rendering mode based on various data/heuristics, including power consumption); and

Balci does not explicitly disclose responsive to determining that the binning condition has been met, patch a pending command buffer to be executable in a first binning mode associated with the binning condition; and a graphics processing unit (GPU) configured to execute the pending command buffer in a selected one of the first binning mode and a second binning mode.  However, 
Seetharamaiah discloses:
responsive to determining that the binning condition has been met (Seetharamaiah, see FIG. 14 and at least par. [0100], “GPU 12 may then render the scene in accordance with the determined rendering mode (1408).”), patch a pending command buffer to be executable in a first binning mode associated with the binning condition (Seetharamaiah, see abst, “switched from a binning rendering mode to a direct rendering mode by patching commands that use graphics memory addresses to use system memory addresses. Patching may be handled by a CPU or by a second write command buffer executable by a GPU”); and
a graphics processing unit (GPU) configured to execute the pending command buffer in a selected one of the first binning mode and a second binning mode (Seetharamaiah, see at least the last five lines of the par. [0094], “GPU 12 will execute the patching commands in IB2 98 before executing the rendering commands in IB2 68. As such, GPU 12 itself makes the patches to the rendering IB2 68 to effect a rendering mode switch, rather than having CPU 6 make the patches”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Balci, to have responsive to determining that the binning condition has been met, patch a pending command buffer to be executable in a first binning mode associated with the binning condition; and 
a graphics processing unit (GPU) configured to execute the pending command buffer in a selected one of the first binning mode and a second binning mode, as provided by Seetharamaiah. The modification provides an improved system and method for rendering graphical objects to save power consumption and memory capacity; further to increased complexity in 3D graphics rendering techniques (Seetharamaiah, see par. [0003]).

Regarding claim 11.  Balci in view of Seetharamaiah further discloses wherein the binning condition is a two-level binning condition, the first binning mode is a two-level binning mode, and the second binning mode is a primitive batch binning mode (Balci, see at least par. [0028] In one example of the disclosure, a method of graphics processing comprises receiving, by a GPU, a command packet that indicates the GPU may select between a direct rendering mode or a binning rendering mode for rendering a portion of a frame to be rendered by the GPU. The GPU may determine whether to use a direct rendering mode or a binning mode rendering for a portion of a frame to be rendered by the GPU based on at least one of: the received command packet or GPU state. The GPU may render, the portion of the frame using the determined direct rendering mode or the binning rendering mode.).

Regarding claim 16.  Balci discloses a device comprising: 
a central processing unit (CPU) configured to: 
determine that a binning condition has been met based on performance data indicative of temperature or power consumption of the device (Balci, see pars. [0025-0028], [0044], [0052-0058], the GPU itself may determine whether to render a scene using direct mode or binning mode based at least in part on the command packet, as well as other GPU state heuristics, such as GPU load and power consumption, rather than having the CPU determine a rendering mode for the GPU to use without consideration of GPU state. Using direct rendering mode may improve rendering performance when the amount of geometry to be rendered is low, whereas a binning rendering mode may save power relative to direct rendering. Thus, allowing the GPU to select between direct and indirect rendering provides flexibility for the GPU to optimize rendering based on power, performance, and other constraints.  Examiner notes the limitation regarding performance data, e.g. selecting between a binning mode and a direct rendering mode based on various data/heuristics, including power consumption); 
responsive to determining that the binning condition has been met enabling a binning mode associated with the binning condition (Balci, see at least par. [0091] The PM4 scene descriptor illustrated in FIG. 9 allows GPU 12 to conditionally trigger different rendering modes, and allows GPU 12 to integrate extra GPU state-specific heuristics in the rendering mode decision mechanism. In one example, CPU 6 may include scene descriptor heuristics in the PM4 descriptor. GPU 12 may evaluate the heuristics that are included in the PM4 descriptor to determine the rendering mode. In another example, GPU 12 may determine the rendering mode based on GPU hardware state analysis, which may include power state, memory usage, and/or rendering load, in some examples. In another example, the heuristics may include determining hardware capabilities of GPU 12 such that GPUs having different hardware capabilities may render scenes differently); and 
a graphics processing unit (GPU) configured to: 
determine that the binning mode is enabled (Balci, see at least par. [0052], enable GPU 12 to select between direct mode rendering and binning mode rendering without the intervention of another processing unit, such as GPU driver 7 executing on CPU 6. Previous techniques for selecting between direct and binning rendering modes could require GPU driver 7 and/or CPU 6 to perform large numbers of calculations associated with heuristics in order to determine and instruct GPU 12 which rendering mode to use when rendering a particular frame or part of a frame);
Balci does not explicitly disclose patch a pending command buffer to be executable in the binning mode; and execute the pending command buffer in the binning mode.  However, Seetharamaiah discloses:
patch a pending command buffer to be executable in the binning mode (Seetharamaiah, see abst, “switched from a binning rendering mode to a direct rendering mode by patching commands that use graphics memory addresses to use system memory addresses. Patching may be handled by a CPU or by a second write command buffer executable by a GPU”); and 
execute the pending command buffer in the binning mode (Seetharamaiah, see at least the last five lines of the par. [0094], “GPU 12 will execute the patching commands in IB2 98 before executing the rendering commands in IB2 68. As such, GPU 12 itself makes the patches to the rendering IB2 68 to effect a rendering mode switch, rather than having CPU 6 make the patches”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Balci, to have patch a pending command buffer to be executable in the binning mode; and execute the pending command buffer in the binning mode as provided by Seetharamaiah. The modification provides an improved system and method for rendering graphical objects to save power consumption and memory capacity; further to increased complexity in 3D graphics rendering techniques (Seetharamaiah, see par. [0003]).

6.	Claims 2, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Balci et al. (US 20150302546 A1, hereinafter Balci) in view of Seetharamaiah et al. (US 20130135341 A1, hereinafter “Seetharamaiah”) as applied claims 1 and 16 above, and further in view of WANG et al.  (US 20200082493 A1, hereinafter WANG).
As to claim 2.  Balci in view of Seetharamaiah does not explicitly disclose wherein the binning condition is a two-level binning condition and the binning mode is a two-level binning mode.  However, 
WANG discloses:
wherein the binning condition is a two-level binning condition and the binning mode is a two-level binning mode (WANG, see at least par. [0018] In the architecture of the GPU 120 in FIG. 1, the CSP 130 of the present invention, which is different from the traditional CSP only operating in a single rendering mode, may operate in two different rendering modes, that is, the first rendering mode and the second rendering mode.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Balci further to have wherein the binning condition is a two-level binning condition and the binning mode is a two-level binning mode, as taught by Wang. The modification provides an improved system and method for rendering graphical objects that are capable of supporting high performance requirements and reducing power consumption (WANG, see par. [0004].

Regarding claim 17.  The system of claim 17 performs the same step of claim 2.  Therefore, claim 17 is further rejected based on the same rationale as claim 17 set forth above and incorporated herein.

Regarding claim 19. Balci in view of Seetharamaiah does not explicitly disclose further comprising: at least one performance counter configured to generate performance counter data indicative of activity occurring at the device, wherein the CPU is configured to calculate the performance data based on the performance counter data.  However, 
WANG discloses:
at least one performance counter configured to generate performance counter data indicative of activity occurring at the device, wherein the CPU is configured to calculate the performance data based on the performance counter data (WANG, see at least par. [0005] In a preferred embodiment, the invention is directed to a graphics processing unit (GPU). The GPU comprises a command stream parser (CSP) including a profiling unit used to provide performance statistics data for the GPU to determine a rendering mode of the GPU, wherein the rendering mode includes a first rendering mode and a second rendering mode for performing a graphics rendering pipeline for graphics processing. The profiling unit of the CSP calculates drawing time of a plurality of consecutive frames and the number of graphics objects in the consecutive frames for a specific application when the GPU operates in the first rendering mode, and determines whether the operation of the GPU is switched to the second rendering mode according to the calculated drawing time of the frames and the number of graphics objects in the frames; when determining that the calculated drawing time of the frames and the number of graphics objects in the frames are less than their respective thresholds, the CSP causes the operation of the GPU to switch from the first rendering mode to the second rendering mode.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Balci further to have further comprising: at least one performance counter configured to generate performance counter data indicative of activity occurring at the device, wherein the CPU is configured to calculate the performance data based on the performance counter data, as taught by Wang. The modification provides an improved system and method for rendering graphical objects that are capable of supporting high performance requirements and reducing power consumption (WANG, see par. [0004].

7.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Balci et al. (US 20150302546 A1, hereinafter Balci) in view of Seetharamaiah et al. (US 20130135341 A1, hereinafter “Seetharamaiah”), further in view of WANG et al.  (US 20200082493 A1, hereinafter WANG) as applied claim 17 above and further in view of Bhatia et al. (US 20180062989 A1, hereinafter Bhatia).
Regarding claim 18.  Balci in view of Seetharamaiah and further in view of Wang further discloses a second sensor configured to generate power consumption data indicative of the power consumption of the device (Balci, see par. [0044] GPU 12 may also determine whether to use direct rendering or binning rendering based on GPU state heuristics. Examples of GPU heuristics may include: GPU processing load, GPU power consumption, and/or GPU memory usage or any other state parameter of GPU 12. As an example of determining whether to use direct rendering or binning, GPU 12 may switch from a direct rendering mode to conserve power when GPU power consumption exceeds a threshold power consumption. GPU 12 may similarly switch from a binning rendering mode to a direct rendering mode when power consumption or GPU load is low.), wherein the CPU is configured to calculate the performance data based on at least one of the temperature data or the power consumption data (Balci, see pars. [0052-0053] CPU 6 to perform large numbers of calculations associated with heuristics in order to determine and instruct GPU 12 which rendering mode to use when rendering a particular frame or part of a frame. The heuristic-based calculations that the driver performed could cause high amounts of CPU utilization, which could impact application performance, and overall responsiveness of computing device 2 in some cases… GPU 12 controls the execution sequence and order of queued rendering commands for the mode determined based on information from a received command packet and/or based on GPU state. The GPU state may comprise the real time state and statistics that GPU 12 maintains, for example, related to power consumption, memory consumption, workload information, and/or other state or profiling information.)
 Balci in view of Seetharamaiah and further in view of Wang does not discloses further comprising: a first sensor configured to generate temperature data indicative of the temperature of the device.  However, 
Bhatia discloses further comprising:
 a first sensor configured to generate temperature data indicative of the temperature of the device (Bhatia, see at least par. [0039], when the sensor reading received from the emulated CPU temperature sensor 148 is above a threshold (e.g., 50° C.), the operation may be increasing the speed of the CPU fan 184 (e.g., to a first speed). Accordingly, the IPMI service 134 may construct an IPMI message instructing the CPU fan 184 to increase the speed, and may send the IPMI message to the CPU fan 184 through the IPMI interface 118. The operation of the target hardware component and/or the target operating characteristic (e.g., the CPU temperature) can be monitored at the host computer 180. As such, it can be determined whether the IPMI service 134 is functioning properly to manage the target operating characteristics of the host computer 180.)   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Balci further, to have a first sensor configured to generate temperature data indicative of the temperature of the device, as provide by Bhatia.  The modification provides an improved system and method for rendering graphical objects to achieve power saving.

8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable Balci et al. (US 20150302546 A1, hereinafter Balci) in view of Seetharamaiah et al. (US 20130135341 A1, hereinafter “Seetharamaiah”), further in view of WANG et al.  (US 20200082493 A1, hereinafter WANG) as applied claim 2 above and further in view of Ohba (US 20050024365 A1).
As to claim 3.  Balci in view of Seetharamaiah and further in view of  WANG does not discloses wherein the two-level binning condition comprises one or more of: 
an average temperature of a device that includes the GPU exceeding a first predefined temperature threshold, a first rate of change of the average temperature of the device exceeding a second predefine threshold, a local temperature at a defined location of the device exceeding a third predefined threshold, a second rate of change of the local temperature exceeding a fourth predefined threshold, an average power consumption of the device exceeding a fifth predefined threshold, a peak instantaneous power consumption of the device exceeding a sixth predefined threshold, or a state of charge of a battery being below a seventh predefined threshold.  However,
Ohba discloses:
wherein the two-level binning condition comprises one or more of: 
an average temperature of a device that includes the GPU exceeding a first predefined temperature threshold, a first rate of change of the average temperature of the device exceeding a second predefine threshold, a local temperature at a defined location of the device exceeding a third predefined threshold, a second rate of change of the local temperature exceeding a fourth predefined threshold, an average power consumption of the device exceeding a fifth predefined threshold, a peak instantaneous power consumption of the device exceeding a sixth predefined threshold, or a state of charge of a battery being below a seventh predefined threshold (Ohba, see at least par. [0076], “when a level of the remaining power supply of a battery which serves as the power supply for the information processing apparatus 10 becomes lower, "data set for use with power-saving mode" where there are fewer number of objects and polygons may be used. In order to achieve this structure, it is preferable that a measurement unit for measuring the remaining amount of battery power is provided separately from a normal set of data and a data set which is simplified to alleviate the processing load is prepared. Thereby, when the remaining amount of battery power becomes less than or equal to a predetermined threshold value, the CPU 30 shifts the operation mode to the simplified data set so as to carry out the rendering processing”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Balci further, to have wherein the two-level binning condition comprises one or more of: an average temperature of a device that includes the GPU exceeding a first predefined temperature threshold, a first rate of change of the average temperature of the device exceeding a second predefine threshold, a local temperature at a defined location of the device exceeding a third predefined threshold, a second rate of change of the local temperature exceeding a fourth predefined threshold, an average power consumption of the device exceeding a fifth predefined threshold, a peak instantaneous power consumption of the device exceeding a sixth predefined threshold, or a state of charge of a battery being below a seventh predefined threshold, as provided by Ohba.  The modification provides an improved system and method for rendering graphical objects for controlling the operation mode of a given circuit in order to achieve power saving effectively (Ohba, see par. [0010]).

9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Balci et al. (US 20150302546 A1, hereinafter Balci) in view of Seetharamaiah et al. (US 20130135341 A1, hereinafter “Seetharamaiah”), further in view of WANG et al.  (US 20200082493 A1, hereinafter WANG) as applied claim 2 above and further in view of Ribble et al. (US 20120293519 A1, hereinafter “Ribble”).
As to claim 4.  Balci in view of Seetharamaiah and further in view of Wang does not disclose wherein the performance data comprises one or more of: an average temperature of a device that includes the GPU, a first rate of change of the average temperature of the device, an average power consumption of the device, a second rate of change of the average power consumption, a peak instantaneous power consumption of the device, or a state of charge of a battery of the device.  However, 
Ribble discloses:
wherein the performance data comprises one or more of: an average temperature of a device that includes the GPU, a first rate of change of the average temperature of the device, an average power consumption of the device, a second rate of change of the average power consumption, a peak instantaneous power consumption of the device, or a state of charge of a battery of the device (Ribble, see at least par. [0028], “graphics driver 10 may automatically select a rendering mode for use by GPU 6 to render graphics data for presentation to a user on display 18. More specifically, graphics driver 10 may evaluate at least two metrics associated with rendering graphics data, and automatically select either an immediate rendering mode or a deferred rendering mode for a current rendering unit based on the evaluated metrics. The metrics may include performance metrics, power metrics, or other metrics of CPU 4 and GPU 6 when rendering graphics data of a previous or current rendering unit. The selected rendering mode may be the one of the rendering modes predicted to use less system bandwidth and/or less power to render the graphics data of the current rendering unit based on the evaluated metrics.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Balci further, to have wherein the performance data comprises one or more of: an average temperature of a device that includes the GPU, a first rate of change of the average temperature of the device, an average power consumption of the device, a second rate of change of the average power consumption, a peak instantaneous power consumption of the device, or a state of charge of a battery of the device, as provide by Ribble.  The modification provides an improved system and method for rendering graphical objects to achieve power saving.

					Allowable Subject Matter
10.	Claims 5-9, 12-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE M TUNG can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A THOMPSON/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        

/KIM THANH T TRAN/Examiner, Art Unit 2612